DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT
                              July Term 2014

               GEICO GENERAL INSURANCE COMPANY,
                           Petitioner,

                                    v.

      THOMAS A. MOULTROP and PATRICIA GUY MOULTROP,
                       Respondents.

                             No. 4D14-1844

                           [October 22, 2014]

  Petition for writ of certiorari to the Circuit Court for the Fifteenth
Judicial Circuit, Palm Beach County; Roger B. Colton, Senior Judge; L.T.
Case No. 50 2009 CA 42658MB.

  Katina M. Hardee, B. Richard Young, and Adam A. Duke of Young, Bill,
Roumbos & Boles, P.A., Miami, for petitioner.

    Bard D. Rockenbach of Burlington & Rockenbach, P.A., West Palm
Beach; William E. Johnson of William E. Johnson, P.A., West Palm Beach;
and Todd S. Stewart of the Law Offices of Todd S. Stewart, P.A., Jupiter,
for respondents.

PER CURIAM.

   GEICO General Insurance Company petitions for a writ of certiorari to
review an order that allows discovery of attorney-client privileged
communication in a bad faith action.

    Following an in camera inspection, a special master determined that a
number of documents from the insurer’s attorney’s litigation file in the
underlying coverage case were privileged but discoverable in this bad faith
action. The special master accepted respondents’ argument that attorney-
client information from the underlying suit would be discoverable unless
it pertained to bad faith aspects of the case.

   We agree with petitioner that the order is contrary to Genovese v.
Provident Life & Accident Insurance Co., 74 So. 3d 1064 (Fla. 2011), and
departs from the essential requirements of the law. Availability of the
attorney-client privilege does not depend on whether this is a bad faith
case or whether the information related to legal advice about bad faith.
“[W]hen an insured party brings a bad faith claim against its insurer, the
insured may not discover those privileged communications that occurred
between the insurer and its counsel during the underlying action.” Id. at
1068. Absent an exception, such as when the insurer places counsel’s
advice at issue, attorney-client privileged information from the underlying
suit is not discoverable in a bad faith case. Id. at 1068-69.

   Accordingly, we grant the petition and quash the portion of the order
that requires production of attorney-client privileged material on the
grounds that the privileged information did not pertain to the bad faith
aspects of this case.

GROSS, TAYLOR and LEVINE, JJ., concur.

                           *         *        *

   Not final until disposition of timely filed motion for rehearing.




                                    2